Title: To James Madison from Mary Bristow, 19 September 1786
From: Bristow, Mary
To: Madison, James


Sir
Spring Gardens.
London 19th. Septr: 1786
Tho’ I have not the honor of personaly knowing You, the benevolence of Your Character emboldens me to trouble You with a few lines to solicit Your power, and Influence with the Assembly of the States, in behalf of my Infant Son, whoes case is so truely hard! I will not trouble You with a long detail: but refer You to the Petition and Memorial presented by me, and the Two Gentlemen who are Guardians to my Children: and which (Through the humanity and goodness of General Washington) was laid before the Assembly of the States in 1784. From the tender Age of My Son, it was impossible for him to do Any act inimical to the Country, and surely the property of an Infant shou’d always be held sacred! and strongly protected by the Laws, and all good people. My Son has likewise an additional Claim (if any other cou’d be wanting) by being descended from a Native of Virginia, as his Great Grandfather was actualy born there. I am sure it will be quite unnecessary for me to say any more to a person of Your feelings, to induce You to support our just Claims, and to pleade my excuse for troubling You with this Letter. I have the honor to be Sir Your most obedient Humble Servant
Mary Bristow
